Citation Nr: 0534973	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  92-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for CREST 
syndrome.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The appellant had active service from November 1961 to 
November 1979.  This matter originally came before the Board 
of Veterans' Appeals (hereinafter Board) on appeal from a 
decision of the Montgomery, Alabama Regional Office 
(hereinafter RO) of the Department of Veterans Affairs 
(hereinafter VA).  

This matter was previously remanded by the Board to the RO in 
August 1996, April 1998, June 2003, and December 2004.  Most 
recently, in August 2005, the RO issued a Supplemental 
Statement Of the Case in which it continued the denial of the 
veteran's claim.  


FINDINGS OF FACT

1.  The veteran's CREST syndrome is manifested by Raynaud's 
phenomena, esophageal disease, sensitivity to cold and 
thinning of the skin of the hands, and history of 
telangiectasia.  Additionally, the veteran's right shoulder 
bursitis, migratory arthralgias and biliary cirrhosis have 
been linked to CREST syndrome.  

2.  The veteran's restrictive lung disease, coronary artery 
disease, and degenerative joint disease (as distinguished 
from arthralgia), are not due to CREST.

3.  The veteran's CREST syndrome is productive of moderate 
impairment of health.  Frequent exacerbations and multiple 
organ manifestations productive of severe impairment of 
health were not demonstrated.  

4.  The veteran's Raynaud's phenomena is characterized by 
occasional attacks of blanching or painful hands.  

5.  CREST syndrome results in esophageal stricture and 
gastroesophageal reflux.  

6.  CREST syndrome results in mild biliary cirrhosis of the 
liver.  

7.  The veteran has episodic migratory arthralgias which 
result in painful joints in the shoulders, hips, knees, and 
ankles.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 60 percent evaluation, but not greater, for CREST 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 4.71a, 
4.88b, 4.104, Diagnostic Codes 5025, 6350, 7117, 7203, 7307, 
7312 (1996 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a February 2005 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing that his service-connected CREST 
syndrome had worsened.  In addition, the veteran was informed 
of the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  As noted, this matter was previously remanded 
by the Board in August 1996, April 1998, June 2003, and 
December 2004.  During such periods, the veteran was afforded 
opportunities to submit evidence in support of his claim.  In 
addition, he was afforded numerous VA examinations, as 
further detailed below.  The veteran has submitted private 
outpatient treatment records and the RO has assisted the 
veteran in obtaining those records.  The RO has notified the 
veteran in cases where it was unable to obtain identified 
private records and the veteran was afforded additional time 
to try to obtain the records on his own.  Based upon the 
foregoing, the Board finds that additional efforts to try to 
obtain the identified records would be futile.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

This case has a rather complex procedural history.  Review of 
the claims folder reveals that in April 1994, the Board 
granted the appellant's claim for service connection for 
CREST syndrome.  In addition, the Board referred to the RO a 
claim for an increased rating for bursitis of the right 
shoulder.  The Board noted that the right shoulder claim 
appeared to be related to the service-connected Crest 
syndrome.  

In May 1994, the RO effectuated the Board's decision granting 
service connection for CREST syndrome.  The RO assigned an 
initial 30 percent evaluation for the disability.  In 
addition, the RO found that right shoulder bursitis was a 
component of the CREST syndrome.  The 30 percent evaluation 
assigned included consideration of the right shoulder 
condition.  

In June 1994 the RO scheduled the veteran for a specialist 
examination to determine the current nature and severity of 
the service-connected disability.  

Upon VA examination, the examiner noted that the veteran's 
CREST syndrome included the veteran's right shoulder, as well 
as his left shoulder, hip, knee and ankle joints, and elbows.  
He was treated with Prednisone and had flare-ups every four 
to six weeks that lasted about two weeks.  Objectively, the 
ankles were puffy and tender but had normal range of motion.  
The knees and hips were not swollen, and both showed normal 
range of motion.  The shoulders were tender with pain upon 
abduction and external rotation.  There was no renal 
impairment, mental changes, anemia, neurological 
manifestations, skin manifestations, or cardiac 
abnormalities.  

The diagnosis was MCTD with CREST syndrome, chronic bursitis 
of the bilateral shoulders and Raynauld's syndrome, 
moderately severe.  

Treatment records from W. G., M. D. reflect that in January 
1995, the veteran's CREST syndrome was noted as stable.  In a 
July 1995 note, the veteran complained of increased pain in 
the joints in the knees, legs, shoulders and neck.  His 
ankles were swollen.  He reported difficulty swallowing food 
and breathing at the same time.  He could not swallow 
vitamins in the morning.   The assessment was dysphagia, most 
likely secondary to CREST syndrome, swelling of the joints, 
and breathing problems, related to his history of smoking.  

In September 1995, he was treated for exacerbation of CREST 
syndrome, characterized by tightness in the hands.  

An October 1995 chest x-ray revealed cholelithiasis.  The 
liver, kidneys, and bowel were all normal.  

During a VA examination in February 1996, the veteran 
complained of progressive exacerbation of joint pain and 
discomfort, primarily in the shoulders, knees, and ankles.  
He reported that his hands were extremely sensitive to 
changes in temperature.  Objectively, symptoms associated 
with the service-connected CREST syndrome included, 
progressive arthralgias, severe Raynaud's, and dysphagia.  
The veteran was also diagnosed with chronic obstructive 
pulmonary disorder, and history of benign prostatic 
hypertrophy.  However, the examination report failed to 
indicate whether these conditions were related to the 
veteran's service-connected disability.  

Private treatment records in February 1996 show treatment for 
sore throat and swollen throat.  In December 1996, he was 
treated for cold, swollen, and painful fingers.  The 
diagnosis was Raynauld's.  

An echocardiogram in December 1996 was normal.  

An April 1997 ultrasound of the lower extremities revealed 
moderate to minimal intimal thickening in the femoral vessels 
and both lower legs.  

The veteran underwent a VA examination in May 1997.  The 
examiner noted that the veteran had erythema overlying the 
phalanges on both hands.  There was also mild atrophy and 
dilated vessels over the proximal nail folds.  There were no 
clinical manifestations of calcinosis.  There was, however, a 
mat-like telangiectasia on the chest and on the back. 

During an orthopedic examination, he reported continual 
migratory joint problems.  He stated that the condition was 
worse in the past year or so.  Objectively, there was slight 
swelling in the ankle.  Following range of motion studies, 
the diagnosis was degenerative joint disease of the knees, 
ankles, and shoulders.  

During a VA intestine examination, the veteran reported 
frequent heartburn and dysphagia with corn bread and similar 
foods.  His appetite was normal and his weight was stable.  
He had a skin inflammation on the left temple that was 
thought to be due to CREST 	syndrome.  Objectively, there 
was no anemia, or malnourishment.  He had regular bowels 
movements and no abdominal disturbance.  

A May 1997 ECG revealed an incomplete right bundle branch 
block.  

The veteran underwent another VA examination in July 1998.  
Following a physical examination, the veteran was diagnosed 
with generalized arteriosclerosis with arteriosclerotic 
cardiomyopathy, significant varicosities of both legs, 
gastroesophageal reflux disease with stomach ulceration, 
gallstones, osteoarthritis, benign prostatic hypertrophy, and 
chronic sinusitis.  The examiner did not distinguish which 
disorders were related to the veteran's service-connected 
CREST syndrome.  

During a joint examination, the examiner noted that the 
veteran walked with a crutches and a cane.  He wore 
corrective shoes and boots to support his ankles.  He could 
flex his hip to 102 degrees on the right and 100 degrees on 
the left.  Abduction was 22 degrees on the right and 20 
degrees on the left.  His ankles were swollen.  There were a 
few telangiectasisas or broken veins on the ankle.  He could 
dorsiflex to 16 degrees on the right and 17 degrees on the 
left.  Plantar flexion was 38 degrees on the right and 40 
degrees on the left.  Right shoulder flexion was to 158 
degrees on the right and 162 degrees on the left.  

The diagnosis was degenerative joint disease of the hips, 
shoulder, and ankles, with loss of function due to pain.  

A CT scan and x-ray of the lumbar spine in December 1997 
revealed moderate to severe hypertrophic spondylosis 
involving multiple endplates.  There was also moderately 
extensive vascular calcification.  A private physician who 
reviewed the results, however, noted that the veteran did not 
have spinal stenosis but had neurogenic claudication.  The 
physician noted that the veteran's leg pain improved with 
walking.  The diagnosis was restless leg syndrome.  

In June 1998, the veteran underwent an 
esophagogastroduodenoscopy due to continuing complaints of 
abdominal pain not responsive to medical treatment.  The 
diagnosis was a hiatal hernia with esophagitis and Schatzki's 
ring, and chronic and active gastritis and duodenal bulb 
ulcer.  

In May 1999, the veteran underwent liver function studies.  
Laboratory results revealed a diagnosis of primary biliary 
cirrhosis.  The examiner noted that such was related to his 
CREST syndrome.  

In November 1999, the veteran was hospitalized with 
complaints of weakness and malaise, and redness on his right 
lower leg.  The diagnosis was cellulitis of the right lower 
leg, and autoimmune disease, with primary biliary cirrhosis.  
He was placed on antibiotics and released two days later.  

The veteran underwent another VA examination in January 2003.  
The examiner noted that the veteran history of CREST syndrome 
was based primarily upon the fact that he had symptoms of 
Reynaud phenomena.  He had a history of difficulty swallowing 
and an elevated antinuclear antibody titer.  The examiner 
noted that over the years, his symptoms had not changed.  He 
did not have any calcinosis.  He continued to have symptoms 
of Reynaud phenomena.  He did not have esophageal dysmotility 
but did have esophageal disease.  With respect to 
sclerodactyly, he had some thinning of the skin of his hands 
but no scleroderma of the hands.  He had no current 
telangiectasia.  

The examiner opined that CREST syndrome was mild and 
nonprogressive.  He stated that arthritis of the joints was 
not part of the syndrome.  With respect to cardiovascular and 
pulmonary symptoms, the examiner noted that the veteran had 
obstructive lung disease and pulmonary hypertension.  
However, they were not manifestations of scleroderma.  The 
veteran did have biliary cirrhosis, manifested by very mild 
liver function abnormalities.  The examiner opined that such 
was related to his CREST syndrome.  

During a VA examination in April 2003, the examiner noted 
that the veteran had a positive titer indicative of CREST 
syndrome.  He had Raynaud's syndrome.  He did not have clear-
cut esophageal dysmotility.  There were no obvious 
telangiectasias or calcinosis.  He did have stiffness of the 
fingers and some whiteness of the area.  The examiner opined 
that the veteran's biliary cirrhosis and mild restrictive 
lung disease were components of CREST.  In addition, he 
opined that his gastrointestinal involvement, 
gastroesophageal reflux and stricture were also related to 
CREST.  Finally, he opined that the veteran's migratory 
arthralgias were as likely as not a manifestation of his 
overlap scleroderma syndrome.  

In July 2005, the veteran underwent another VA examination.  
With respect to his CREST syndrome, the examiner noted that 
the veteran had no manifestations of calcium deposits in his 
skin.  He had mild Raynaud's phenomena in his hands.  His 
hands got cold and painful in cold weather.  He had no other 
vascular complaints.  He did have non-obstructive coronary 
disease, but this was not related to this CREST.  He had no 
problems with esophageal motility.  He did have 
gastroesophageal reflux disease.  There was no current 
evidence of telangiectasia.  He had very mild biliary 
cirrhosis.  The examiner opined that degenerative joint 
disease was unrelated to CREST.  He further opined that he 
had mild symptoms of chronic obstructive pulmonary disorder.  
However, in the absence of scleroderma and pulmonary 
hypertension it was unrelated to CREST.  He had normal renal 
function.  The examiner opined that the veteran had minimal 
symptoms related to CREST, and that such had not undergone 
progression in nearly 30 years.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected CREST syndrome is rated as 30 
percent disabling.  As there is no specific Diagnostic Code 
for CREST syndrome, it is rated by analogy, pursuant to 
38 C.F.R. §§ 4.27, 4.88b, Diagnostic Code 6350, to lupus 
erythematosus.  Diagnostic Code 6350 was revised, effective 
August 30, 1996.  See Notice, 61 Fed. Reg. 39875 (1996).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

In developing this appeal, the RO adjudicated the appellant's 
disability based on both the former and revised criteria.  
Thus, the Board finds that no prejudice will result to the 
appellant by way of appellate review of the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The former version of Diagnostic Code 6350, provided that a 
10 percent evaluation is in order for exacerbations once or 
twice a year or symptomatic during the past two years.  The 
next higher rating available, a 30 percent disability 
evaluation, is warranted for exacerbations of a week or more 
two or three times a year; or symptoms productive of moderate 
impairment of health.  A 60 percent rating is warranted for 
lupus erythematosus that is chronic, with frequent 
exacerbations and multiple joint and organ manifestations 
productive of moderately severe impairment of health.  An 80 
percent rating is warranted in cases where there is severe 
impairment of health.  

Under the amended version of 38 C.F.R. § 4.88b, Diagnostic 
Code 6350, a 10 percent evaluation is in order for 
exacerbations once or twice a year or symptomatic during the 
past two years.  The next higher rating available, a 60 
percent disability evaluation, is in order for exacerbations 
lasting a week or more two or three times per year.  Finally, 
a 100 percent evaluation is warranted in cases productive of 
severe impairment of health, and with frequent exacerbations.  

Therefore, the next higher evaluation for the veteran's 
condition under the new regulations is now 60 percent, but 
the criteria are essentially the same for the old 30 percent 
rating and the new 60 percent rating.  The old and new 
criteria provide that systemic lupus erythematosus may be 
evaluated under Code 6350 and under the criteria of the 
specific system which is affected; whichever method provides 
the higher evaluation.

Initially, the Board notes that this matter has been ongoing 
for many years.  It was remanded by the Board on several 
occasions, in part, for a determination as to the 
symptomatology associated with CREST syndrome.  While the 
Board regrets the delay in adjudicating the matter, VA's 
duties to assist the veteran in the development of his claim 
required that such development be undertaken.   

Upon review of all of the evidence of record, the Board finds 
that the veteran's CREST syndrome is manifested by Raynaud's 
phenomena, esophageal disease, sensitivity to cold and 
thinning of the skin of the hands, and history of 
telangiectasia.  Additionally, the veteran's right shoulder 
bursitis, and biliary cirrhosis have been linked to CREST 
syndrome.  

Finally, the Board finds that the veteran's migratory 
arthralgias are related to his CREST syndrome.  In this 
respect, the VA examiner in June 1994 noted that the 
veteran's right shoulder bursitis was a painful joint 
condition that was also present in the veteran's left 
shoulder, hips, knees, and ankles.  The veteran's private 
doctor also linked joint swelling to CREST.  Additionally, 
the VA examiners in February 1996 and April 2003 linked the 
veteran's progressive arthralgias to CREST syndrome.  
Accordingly, affording the veteran the benefit of the doubt, 
the Board finds that migratory arthralgia is a component of 
the service-connected disability.  

The weight of the evidence, however, is against a finding 
that the veteran's restrictive lung disease, coronary artery 
disease, degenerative joint disease (as distinguished from 
arthralgia), are due to CREST.  In this respect, the Board 
finds credible the opinion of the examiner in July 2005, that 
indicated lung disease was unlikely related to CREST in the 
absence of scleroderma and pulmonary hypertension.  Moreover, 
no fibrotic changes were demonstrated upon chest x-ray 
examination.  

Turning to the question of the evaluation of CREST syndrome, 
the Board notes that the objective medical evidence does not 
show that CREST syndrome results in frequent exacerbations.  
Nor does the evidence show that CREST syndrome results in 
multiple joint and organ manifestations productive of severe 
impairment of health.  Finally, the associated clinical 
records do not show that CREST syndrome results in 
exacerbations lasting a week or more two to three times per 
year.  In this respect, the VA examiner in 2005 opined that 
the condition had not changed in severity in 30 years, and 
that symptoms due to CREST were minimal.  

Additionally, other clinicians have noted that the disability 
did not result in calcinosis, esophageal dysmotility, 
scleroderma or telangiectasia.  Moreover, the disability has 
not been linked to multiple joint or organ manifestations.  
As such, the Board finds that a rating in excess of 30 
percent is not warranted when evaluated on the basis of 
either the former or revised Diagnostic Code 6350.  

The Board turns then to the question of whether separate 
evaluations of the disabilities would result in a higher 
evaluation.  

"Raynaud's disease is a vascular disorder marked by 
recurrent spasm of the capillaries and especially those of 
the fingers and toes upon exposure to cold, characterized by 
pallor, cyanosis and redness in succession, usually 
accompanied by pain, and in severe cases progressing to local 
gangrene.  The terms 'Raynaud's phenomenon' or 'Raynaud's 
syndrome' are used to describe the symptoms associated with 
Raynaud's disease."  Watson v. Brown, 4 Vet. App. 309, 310 
(1993).  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins, 
including Raynaud's disease, were revised, effective January 
12, 1998.  62 FR 65207 (December 11, 1997) (The rating 
criteria for Raynaud's disease, however, remained codified at 
38 C.F.R. § 4.104, DC 7117). 

The regulation in effective prior to January 1998 provided a 
20 percent evaluation for Raynaud's disease with occasional 
attacks of blanching or flushing.  A 40 percent evaluation 
required frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.  38 C.F.R. § 4.104, DC 7117 
(1997).

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when 
characteristic attacks occurring four to six times a week.  
38 C.F.R. § 4.104, DC 7117 (2005).

Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesia and precipitated 
by exposure to cold or by emotional upsets.  Further, these 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  See Note following 38 C.F.R. § 4.104, DC 7117 
(2005).  

In this matter, the Board can not say whether the veteran's 
Raynaud's phenomena results in frequent characteristic 
attacks.  The objective evidence does not reflect the 
frequency of attacks.  The evidence does reflect that the 
veteran has sought treatment for painful or cold hands.  
Accordingly, under the former rating criteria, a 20 percent 
evaluation would be warranted.  

Turning to the veteran's esophageal disease, the evidence 
reflects that CREST syndrome results in some esophageal 
stricture, as well as gastroesophageal reflux.  Pursuant to 
such Diagnostic Code, a 30 percent evaluation is warranted 
for moderate stricture of the esophagus.  In this matter, 
there is evidence that the veteran has difficulty swallowing 
certain foods.  While there is no evidence that the veteran 
has esophageal dysmotility, there is evidence that he had 
stricture of the esophagus.  Examiners, to include the 
veteran's treating physician have linked such with his CREST 
syndrome.  Accordingly, affording the veteran the benefit of 
the doubt, the Board finds that the disability meets the 
criteria for a 30 percent evaluation under Diagnostic Code 
7203.  

The veteran's biliary cirrhosis is productive of weakness and 
malaise.  The condition has been characterized as "mild".  
It is not productive of ascites, portal hypertension, weight 
loss, or splenomegaly.  Accordingly, the veteran's associated 
billary cirrhosis would warrant a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7312 (2005).  

The veteran might also be entitled to a separate 10 percent 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7307 
pertaining to gastritis.  However, 38 C.F.R. § 4.114 provides 
that ratings under Diagnostic Codes 7301 to 7329...will not be 
combined with each other, and that a single evaluation will 
be assigned under the Diagnostic Code which reflects the 
predominant disability picture with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  Here, the veteran's 
gastroesophageal reflux disease and biliary cirrhosis are 
mild and the overall disability picture does not warrant 
elevation to the next higher disability rating.  

The veteran has a history of telangiectasis.  None were found 
upon recent examinations.  As such, a separate compensable 
evaluation is not warranted.  

The veteran's right shoulder bursitis has been associated 
with his CREST syndrome.  There are no current records 
showing treatment for bursitis.  In addition, the condition 
is now described as arthralgia, the evaluation of which is 
set forth below.  As such, in the absence of current evidence 
of a chronic disabling condition, the Board finds that a 
separate compensable rating is not warranted for right 
shoulder bursitis.  

CREST syndrome is shown to result in migratory arthralgias.  
There are no specific rating criteria for migratory 
arthralgia.  Arthralgia can be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 as analogous to fibromyalgia.  The 
veteran's arthralgias are widespread.  His symptoms are not 
constant but are episodic.  Accordingly, affording the 
veteran the benefit of the doubt, the Board finds that 
arthralgia meets the criteria for a 20 percent evaluation 
under Diagnostic Code 5025.  

Applying the foregoing disability ratings to the Combined 
Ratings Table set forth in 38 C.F.R. § 4.25, evaluating the 
disabilities separately yields a combined rating of 60 
percent.  


ORDER

A 60 percent evaluation for CREST syndrome with associated 
biliary cirrhosis and migratory arthralgia is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


